Exhibit 10.09

EQT CORPORATION
2005 DIRECTORS’ DEFERRED COMPENSATION PLAN
(As amended and restated through December 3, 2014)
ARTICLE I
PURPOSE OF PLAN
This EQT Corporation 2005 Directors’ Deferred Compensation Plan (the “2005
Plan”) hereby is created to provide an opportunity for the members of the Board
of Directors of EQT Corporation (the “Board”) to defer payment of all or a
portion of the fees to which they are entitled as compensation for their
services as members of the Board. The 2005 Plan also shall administer the
payment of stock units and phantom stock awarded pursuant to the Equitable
Resources, Inc. 1999 Non-Employee Directors’ Stock Incentive Plan (as amended
from time to time, the “NEDSIP”), the EQT Corporation 2009 Long-Term Incentive
Plan (as amended from time to time, the “2009 LTIP”), the EQT Corporation 2014
Long-Term Incentive Plan (as amended from time to time, the “2014 LTIP”) and
each successor plan to the 2014 LTIP (each, a “Successor Plan” and together with
the NEDSIP, the 2009 LTIP and the 2014 LTIP, the “Awarding Plans”).
ARTICLE II
DEFINITIONS
When used in this 2005 Plan and initially capitalized, the following words and
phrases shall have the meanings indicated:
2.1     “Account” means the total of a Participant’s Deferral Account and
Phantom Stock Account under the 2005 Plan.
2.2    “Beneficiary” means the person or persons designated or deemed to be
designated by a person pursuant to Article VII of the 2005 Plan to receive
benefits payable under the 2005 Plan in the event of the designating person’s
death.
2.3    “Change in Control” means any of the following events:
(a)
The sale or other disposition by the Company of all or substantially all of its
assets to a single purchaser or to a group of purchasers, other than to a
corporation with respect to which, following such sale or disposition, more than
eighty percent (80%) of, respectively, the then outstanding shares of Company
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of the Board is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
outstanding Company common stock and the combined voting power of the then
outstanding voting securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the outstanding Company
common stock and voting power immediately prior to such sale or disposition;

(b)
The acquisition in one or more transactions by any person or group, directly or
indirectly, of beneficial ownership of twenty percent (20%) or more of the
outstanding shares of Company common stock or the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of the Board; provided, however, that the following shall not
constitute a Change in Control: (i) any acquisition by the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries and (ii) an acquisition by
any person or group of persons of not more than forty percent (40%) of the
outstanding shares of Company common stock or the combined voting power of the
then outstanding voting securities of the Company if such acquisition resulted
from the issuance of capital stock by the Company and the issuance and the
acquiring person or group was approved in advance of such issuance by at least
two-thirds of the Continuing Directors (as defined below) then in office;

(c)
The Company’s termination of its business and liquidation of its assets; 

(d)
There is consummated a merger, consolidation, reorganization, share exchange or
similar transaction involving the Company (including a triangular merger), in
any case, unless immediately following such transaction: (i) all or
substantially all of the persons who were the beneficial owners of the
outstanding common stock and outstanding voting securities of the Company
immediately prior to the transaction beneficially own, directly or indirectly,
more than sixty percent (60%) of the outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
transaction (including a corporation or other person which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
through one or more subsidiaries (a “Parent Company”)) in substantially the same
proportion as their ownership of the common stock and other voting securities of
the Company immediately prior to the consummation of the transaction, (ii) no
person (other than (A) the Company, any employee benefit plan sponsored or
maintained by the Company or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (i) above is satisfied
in connection with the transaction, such Parent Company, or (B) any person or
group that satisfied the requirements of subsection (b)(ii), above) beneficially
owns, directly or indirectly, twenty percent (20%) or more of the outstanding
shares of common stock or the combined voting power of the voting securities
entitled to vote generally in the election of directors of the corporation
resulting from such transaction and (iii) individuals who were members of the
Board immediately prior to the consummation of the transaction constitute at
least a majority of the members of the board of directors resulting from such
transaction (or, if reference was made to equity ownership of any Parent Company
for purposes of determining whether clause (i) above is satisfied in connection
with the transaction, such Parent Company); or

(e)
The following individuals (sometimes referred to herein as “Continuing
Directors”) cease for any reason to constitute a majority of the number of
directors then serving: individuals who, on the date hereof, constitute the
entire Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors on the effective date of the 2005 Plan or whose appointment,
election or nomination for election was previously so approved.

2.4    “Code” means the Internal Revenue Code of 1986, as amended.
2.5    “Committee” means the Management Development and Compensation Committee
of the Board.
2.6    “Company” means EQT Corporation and any successor thereto.
2.7    “Company Stock Fund” means the EQT Corporation Common Stock Fund
investment option available to Participants in the 2005 Plan.
2.8    “Deferral Account” means the recordkeeping account established on the
books and records of the Company to record a Participant’s deferral amounts
under Section 5.1 of the 2005 Plan, plus or minus any investment gain or loss
allocable thereto under Section 5.4 of the 2005 Plan.
2.9    “Directors’ Fees” means the fees that are paid by the Company to members
of the Board as compensation for services performed by them as members of the
Board, including supplemental retainers for committee, chair and lead director
positions, as applicable.
2.10     “Enrollment Form” means the agreement to participate and related
elections filed by a Participant pursuant to Section 5.1 of the 2005 Plan, in
the form prescribed by the Committee, directing the Company to reduce the amount
of Directors’ Fees otherwise currently payable to the Participant and credit
such amount to the Participant’s Deferral Account hereunder.
2.11    “EQT 401(k) Plan” means the EQT Corporation Employee Savings Plan, as
amended from time to time, or any successor thereto.
2.12    “Hardship Withdrawal” shall have the meaning set forth in Section 6.3 of
the 2005 Plan.
2.13    “Investment Options” means the investment options available under the
2005 Plan into which a Participant may direct all or part of his or her Deferral
Account, as modified from time to time in accordance with Section 5.3 of the
2005 Plan.
2.14    “Investment Return Rate” means:
(a)
In the case of an Investment Option of a fixed income nature, the interest
deemed to be credited as determined in accordance with the procedures applicable
to the same investment option provided under the EQT 401(k) Plan;

(b)
In the case of an Investment Option of an equity investment nature (other than
the Company Stock Fund), the increase or decrease in deemed value and any
dividends deemed to be credited as determined in accordance with the procedures
applicable to the same investment option provided under the EQT 401(k) Plan; or

(c)
In the case of the Company Stock Fund, the increase or decrease in the deemed
value, and the reinvestment in the Company Stock Fund of any dividends deemed to
be credited, as determined in accordance with the procedures applicable to
investments in the 401(k) Stock Fund under the EQT 401(k) Plan.

2.15    “Irrevocable Trust” means a grantor trust that may be established prior
to the occurrence of a Change in Control of the Company to assist the Company in
fulfilling its obligations under this 2005 Plan but which shall be established
by the Company in the event of a Change in Control of the Company. All amounts
held in such Irrevocable Trust shall remain subject to the claims of the general
creditors of the Company, and Participants in this 2005 Plan shall have no
greater rights to any amounts held in any such Irrevocable Trust than any other
unsecured general creditor of the Company.
2.16    “Participant” means any non-employee member of the Board (i) who
receives an award of Phantom Stock under an Awarding Plan and/or (ii) who elects
to participate in the 2005 Plan for purposes of deferring his or her Directors’
Fees by filing an Enrollment Form with the Committee pursuant to Section 5.1 of
the 2005 Plan. From and after a Participant’s death, the term “Participant” as
used herein shall refer to any properly designated Beneficiary of such deceased
Participant. From and after a Beneficiary’s death, the term “Participant” as
used herein shall refer to any properly designated Beneficiary of such deceased
Beneficiary.
2.17    “Phantom Stock” means those shares of the common stock or stock units of
the Company:
(i)
awarded pursuant to an Awarding Plan; and

(ii)
which will be distributed to eligible Participants in the form and medium and on
the date or permissible payment event specified in the Phantom Stock Agreement,
which date or permissible payment event is deemed to be incorporated by
reference herein.

2.18    “Phantom Stock Account” means the recordkeeping account established on
the books and records of the Company to record the number of shares of Phantom
Stock allocated to a Participant under the 2005 Plan.
2.19    “Phantom Stock Agreement” means any agreement and/or terms of award of
Phantom Stock under an Awarding Plan pursuant to which Phantom Stock is or may
be payable.
2.20    “Plan Year” means the twelve-month period commencing each January 1 and
ending on December 31.
2.21    “Valuation Date” means the last day of each calendar quarter and any
other date determined by the Committee or specified herein.
2.22    “401(k) Stock Fund” means the EQT Corporation Common Stock Fund
investment option available to participants in the EQT 401(k) Plan.
ARTICLE III
ELIGIBILITY AND PARTICIPATION
3.1    Eligibility for Phantom Stock Account.
Eligibility to participate in the 2005 Plan for purposes of the Phantom Stock
Account under Article IV of the 2005 Plan is limited to those non-employee
members of the Board who receive Phantom Stock pursuant to the terms of an
Awarding Plan. An eligible Board member shall commence participation in the 2005
Plan for purposes of the Phantom Stock Account on the date on which an award of
Phantom Stock is made to him or her pursuant to the terms of an Awarding Plan.
3.2    Eligibility for Deferral Account.
Eligibility to participate in the 2005 Plan for purposes of deferring Directors’
Fees under Section 5.1 of the 2005 Plan is limited to non-employee members of
the Board. An eligible Board member shall commence participation in the 2005
Plan for purposes of deferring Directors’ Fees as of the first day of the Plan
Year following the receipt of his or her Enrollment Form by the Committee in the
preceding calendar year or, to the extent permitted under Section 409A of the
Code, within thirty (30) days of first becoming eligible to participate in the
2005 Plan.
ARTICLE IV
PHANTOM STOCK ACCOUNT
4.1    Phantom Stock Award.
As of the date of any Phantom Stock award pursuant to the terms of an Awarding
Plan, the Phantom Stock Account of a Participant receiving such award shall be
credited with the number of Phantom Stock units as specified in such award.
Separate subaccounts shall be maintained to accommodate different forms and
media of payment applicable to specific Phantom Stock Agreements. Except as
provided in Section 10.1 of the 2005 Plan, the Company shall not be required to
contribute any shares or other property to an Irrevocable Trust for such awards.
4.2    Valuation of Phantom Stock Account; Deemed Reinvestment of Dividends.
As of each Valuation Date, the value of a Participant’s Phantom Stock Account
shall equal the value of the number of shares of Phantom Stock credited to such
account as of such date.
Any dividends paid on Company common stock shall be deemed to have been
reinvested in additional shares of Phantom Stock under the 2005 Plan, as
follows. Dividends paid in the form of Company common stock shall be deemed to
have been reinvested into shares of Phantom Stock on a one-for-one basis
(including fractional shares). Dividends paid in cash or other property shall be
deemed to have been reinvested into that number of shares of Phantom Stock
determined by (i) multiplying (a) the number of shares of Phantom Stock in the
Participant’s Phantom Stock Account on the dividend record date, by (b) the
amount or value of the dividends paid per share of Company common stock, and
(ii) dividing the resulting aggregate amount by the value of one share of
Company common stock on the dividend payment date.
For purposes of determining the value of the Phantom Stock credited to a
Participant’s Phantom Stock Account as of any time of reference, each share of
Phantom Stock shall be equivalent in value to one share of Company common stock.
For purposes of this 2005 Plan, the value of Company common stock may be based
on either (i) an actual intra-day trading price of Company common stock on any
date of reference or (ii) the closing price of Company common stock on or within
one business day preceding or following the date of reference. Notwithstanding
anything in this 2005 Plan to the contrary, the Company may adopt alternate
procedures for determining the value of Phantom Stock in the event Company
common stock ceases to be traded on the New York Stock Exchange or to reflect
the occurrence of a Conversion Event described in Section 4.3 of the 2005 Plan.
4.3    Adjustment and Substitution of Phantom Stock.
In the event of:  (a) a stock split (or reverse stock split) with respect to
Company common stock; (b) the conversion of Company common stock into another
form of security or debt instrument of the Company; (c) the reorganization,
merger or consolidation of the Company into or with another person or entity; or
(d) any other action that would alter the number of, and/or rights with respect
to, outstanding shares of Company common stock (each, a “Conversion Event”),
then the shares of Phantom Stock then allocated to a Participant’s Phantom Stock
Account shall be automatically adjusted or converted, as the case may be, to
reflect as closely as possible the effect of such Conversion Event on the
Company common stock. On and after any such Conversion Event, this 2005 Plan
shall be applied, mutatis mutandis, as if the Participant’s Phantom Stock
Account was composed of the cash, securities, notes or other instruments into
which the shares of Company common stock were converted. Following the
occurrence of a Conversion Event, the Board is authorized to amend the 2005 Plan
as it, in its sole discretion, determines to be necessary or appropriate to
address any administrative or operational details presented by the Conversion
Event that are not addressed in the 2005 Plan.
4.4    Shareholder Rights.
Except as specifically provided herein, an award of Phantom Stock under the 2005
Plan shall not entitle a Participant to voting rights or any other rights of a
shareholder of the Company.
4.5    Statement of Phantom Stock Account.
As soon as administratively feasible following the last day of each calendar
quarter, the Committee shall provide to each Participant a statement of the
value of his or her Phantom Stock Account as of the most recent Valuation Date.
ARTICLE V
DEFERRAL ACCOUNT
5.1    Deferral of Directors’ Fees.
Any non-employee member of the Board may elect to defer a specified percentage
of his or her Directors’ Fees under the 2005 Plan by submitting to the Committee
a written Enrollment Form. Such election shall be effective with respect to
Directors’ Fees paid for services performed by such Participant beginning the
first day of the Plan Year following the receipt by the Committee of the
Participant’s Enrollment Form in the preceding calendar year or, to the extent
permitted under Section 409A of the Code, within thirty (30) days of first
becoming eligible to participate in the 2005 Plan. Any such election shall
remain in effect for the Plan Year. A Participant may not withdraw or amend his
or her Enrollment Form during the Plan Year.
5.2    Investment Direction.
A Participant may direct that amounts deferred pursuant to his or her Enrollment
Form be deemed to be invested in one or more of the Investment Options (a “New
Money Election”) and credited with shares or units in each such Investment
Option in the same manner as equivalent contributions would be invested under
the same investment options available under the EQT 401(k) Plan. Except as
otherwise provided below, a Participant may direct that amounts previously
credited to his or her Deferral Account be transferred between and among the
then available Investment Options (a “Reallocation Election”). A Participant may
make a New Money Election to invest in the Company Stock Fund or to cease future
investments in such Fund in the same manner as any other Investment Option.
Reallocation Elections, however, may not direct that amounts previously credited
to a Participant’s Company Stock Fund be transferred out of such Fund and into
another Investment Option. Reallocation Elections from other Investment Options
into the Company Stock Fund are permitted.
A Participant’s Deferral Account shall only be deemed to be invested in
Investment Options for purposes of crediting investment gain or loss under
Section 5.4 of the 2005 Plan, and the Company shall not be required to actually
invest, on behalf of any Participant, in any Investment Option. The Company may,
but shall not be required to, make contributions to an Irrevocable Trust in an
amount equal to the amounts deferred by Participants and actually invest such
contributions in the Investment Options elected by a particular Participant;
provided, however, that the Company shall contribute shares of Company common
stock to the Irrevocable Trust in an amount equal to the aggregate number of
shares of Company common stock represented by Participant investment directions
to the Company Stock Fund. Any such contributions by the Company to an
Irrevocable Trust and related investments shall be solely to assist the Company
in satisfying its obligations under this 2005 Plan, and no Participant shall
have any right, title or interest whatsoever in any such contributions or
investments.
Participant investment elections with respect to Deferral Accounts shall be made
by written notice to the Committee in accordance with procedures established by
the Committee; provided, however, that investment directions to an Investment
Option must be in multiples of whole percentage points (1%). Any such investment
election shall be effective no later than three business days following the date
on which the written notice is received and shall remain in effect until changed
by the Participant. In the event that a Participant fails to direct the
investment of his or her Deferral Account, the Committee shall direct such
Participant’s Deferral Account to the Investment Option that corresponds with
the investment option under the EQT 401(k) Plan that is then designated by the
Company’s Benefits Investment Committee (the “BIC”) as the default investment
option under the EQT 401(k) Plan.
5.3    Investment Options and Changes to Investment Options.
Except as otherwise determined in the sole discretion of the BIC, the Investment
Options under the 2005 Plan shall be the same investment options available under
the 401(k) Plan from time to time. Any change to any investment options
available under the 401(k) Plan as determined in the sole discretion of the BIC
shall, unless otherwise determined by the BIC, be a change to the Investment
Options available under the 2005 Plan. No such action shall require an amendment
to the 2005 Plan. Prior to the change or elimination of any Investment Option
under the 2005 Plan, the Committee shall provide written notice to each
Participant with respect to whom a Deferral Account is maintained under the 2005
Plan, and any Participant who has directed any part of his or her Deferral
Account to such Investment Option shall be permitted to redirect such portion of
his or her Deferral Account to another Investment Option offered under the 2005
Plan, except that Reallocation Elections may not direct that amounts invested in
the Company Stock Fund be transferred out of such Fund and into another
Investment Option.
5.4    Crediting of Investment Return.
Each Participant’s Deferral Account shall be credited with deemed investment
gain or loss at the Investment Return Rate as of each Valuation Date, based on
the average daily balance of the Participant’s Deferral Account since the
immediately preceding Valuation Date, but after such Deferral Account has been
adjusted for any contributions or distributions to be credited or deducted for
such period. Until a Participant or his or her Beneficiary receives his or her
entire Deferral Account, the unpaid balance thereof shall be credited with
investment gain or loss at the Investment Return Rate, as provided in this
Section 5.4. 
5.5    Valuation of Deferral Account.
As of each Valuation Date, a Participant’s Deferral Account shall equal (i) the
balance of the Participant’s Deferral Account as of the immediately preceding
Valuation Date, plus (ii) the Participant’s deferred Directors’ Fees since the
immediately preceding Valuation Date, plus or minus (iii) investment gain or
loss credited as of such Valuation Date pursuant to Section 5.4 of the 2005
Plan, and minus (iv) the aggregate amount of distributions, if any, made from
such Deferral Account since the immediately preceding Valuation Date. For
purposes of valuing a Participant’s Deferral Account upon the termination of the
Participant’s membership on the Board, the Valuation Date shall be the business
day coinciding with or immediately preceding the date of the termination of the
Participant’s Board membership.
5.6    Statement of Deferral Account.
As soon as administratively feasible following the last day of each calendar
quarter, the Committee shall provide to each Participant a statement of the
value of his or her Deferral Account as of the most recent Valuation Date.
ARTICLE VI
PAYMENT OF BENEFITS
6.1    Payment of Phantom Stock Account.
On the date, or other permissible payment event under Section 409A of the Code,
provided for payment pursuant to the terms of a Phantom Stock Agreement, which
date or other permissible payment event under Section 409A of the Code is deemed
to be incorporated by reference herein, the Company shall pay or distribute to
the Participant or, in the event of the Participant’s death, to his or her
Beneficiary, either an amount in cash equal to the value of the Participant’s
Phantom Stock Account then payable, or the number of shares of Company common
stock then payable, whichever medium is provided in the Phantom Stock Agreement
(or elected by the Participant if such election was made available for such
award of Phantom Stock), based on awards credited to the Participant’s Phantom
Stock Account pursuant to Section 4.1 of the 2005 Plan, as determined in
accordance with Article IV of the 2005 Plan, less any income tax withholding
required under applicable law.
6.2    Payment of Deferral Account.
Within thirty (30) days following a Participant’s termination of membership on
the Board and in accordance with the election provided in Section 6.4 of the
2005 Plan, and without regard to whether the Participant is entitled to payment
of his or her Phantom Stock Account, the Company shall pay, or commence payment
to, the Participant or, in the event of the Participant’s death, to his or her
Beneficiary, an amount equal to the value of the Participant’s Deferral Account,
as determined in accordance with Article V of the 2005 Plan, less any income tax
withholding required under applicable law. Except as otherwise provided in the
following sentence, such payment shall be made in cash in the form elected by
the Participant pursuant to Section 6.4 of the 2005 Plan. To the extent the
Participant had directed that any portion of his or her Deferral Account be
invested in the Company Stock Fund, the Company shall distribute such portion in
such number of shares of Company common stock as would be represented by an
equal amount invested in the 401(k) Stock Fund under the EQT 401(k) Plan. For
purposes of this 2005 Plan, the term “termination of membership”, when used in
the context of a condition to, or timing of, payment hereunder shall be
interpreted to mean a “separation from service” as that term is used in Section
409A of the Code.
6.3    Hardship Withdrawal from Deferral Account.
In the event that the Committee, in its sole discretion, determines upon the
written request of a Participant in accordance with procedures established from
time to time by the Committee, that the Participant has suffered an
unforeseeable emergency, the Company may pay to the Participant in a lump sum,
as soon as administratively feasible following such determination, an amount
necessary to meet the emergency, but not exceeding the aggregate balance of such
Participant’s Deferral Account as of the date of such payment (a “Hardship
Withdrawal”). Any such Hardship Withdrawal shall be subject to any income tax
withholding required under applicable law. The Participant shall provide to the
Committee such evidence as the Committee may require to demonstrate that such
emergency exists and financial hardship would occur if the withdrawal were not
permitted.
For purposes of this Section 6.3, an “unforeseeable emergency” shall mean a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
Beneficiary or the Participant’s dependent (as defined in Section 152 of the
Code, without regard to Section 152(b)(1), (b)(2) and (d)(1)(B)), loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, or as otherwise defined in Section 409A of the Code from time
to time. The amount of a Hardship Withdrawal may not exceed the amount the
Committee reasonably determines to be necessary to meet such emergency needs
(including taxes incurred by reason of a taxable distribution) after taking into
account the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by the cessation of future deferrals under
the 2005 Plan.
The form of payment of the Hardship Withdrawal shall be a lump sum cash payment.
For purposes of reducing a Participant’s Deferral Account and adjusting the
balances in the various Investment Options in which such reduced Deferral
Account is deemed to be invested to reflect such Hardship Withdrawal, amounts
represented by such Hardship Withdrawal shall be deemed to have been withdrawn
first, on a pro rata basis, from that portion of his or her Deferral Account
deemed to be invested in Investment Options other than the Company Stock Fund
(the “Non-Stock Investments”) and, second, to the extent the Hardship Withdrawal
cannot be fully satisfied by a deemed withdrawal of the Non-Stock Investments,
from the portion deemed to be invested in the Company Stock Fund.
Notwithstanding the preceding, to the extent the Participant had directed that
any portion of his or her Deferral Account be invested in the Company Stock
Fund, the Company shall distribute such portion in such number of shares of
Company common stock based on the value at the date of distribution.
6.4    Form of Payment.
(a)    Distributions from Deferral Accounts. With respect to Plan Years
beginning on or before January 1, 2014, a Participant may elect to receive
distributions from his or her Deferral Account payable hereunder in one of the
following forms:
(i)
Annual payments of a fixed amount which shall amortize the value of the Deferral
Account over a period of five, ten or fifteen years (together, in the case of
each annual payment, with interest and dividends credited thereto after the
payment commencement date pursuant to Section 5.4 of the 2005 Plan); or

(ii)
A lump sum.

Such an election must be made in writing in accordance with procedures
established by the Committee at the time of filing the Enrollment Form with
respect to the Plan Year. In the event a Participant fails to make a
distribution election within the time period prescribed, his or her Deferral
Account shall be distributed in the form of a lump sum.
Payment of the Deferral Account shall be made or commenced at the time specified
in Section 6.2 of the 2005 Plan upon the Participant’s separation from service.
(b)    Distribution of Company Common Stock in Deferral Accounts. In the event
the Company is required to distribute some or all of a Participant’s Deferral
Account in shares of Company common stock in accordance with Section 6.2 of the
2005 Plan, such shares shall be distributed in the same manner as the
Participant elected in subsection (a). To the extent the Participant elected an
installment form of payment, the number of shares of Company common stock to be
distributed in each installment shall be determined by multiplying (i) the
aggregate number of shares of Company common stock deemed to be credited to the
Participant’s Deferral Account as of the installment payment date by (ii) a
fraction, the numerator of which is one and the denominator of which is the
number of unpaid installments, and by rounding the resulting number down to the
next whole number.
(c)    Distributions from Phantom Stock Accounts. Distributions from a
Participant’s Phantom Stock Account (including any subaccounts) shall be made in
the form and medium specified in the applicable Phantom Stock Agreement, or in
accordance with the Participant’s election if so permitted in connection with a
particular Phantom Stock Agreement, which shall be consistent with the
parameters of payment elections made under Section 6.4(a) of the 2005 Plan. To
the extent the Participant elected an installment form of payment, the number of
shares of Company common stock to be distributed in each installment shall be
determined by multiplying (i) the aggregate number of shares of Phantom Stock
credited to the applicable subaccount of the Phantom Stock Account as of the
installment payment date by (ii) a fraction, the numerator of which is one and
the denominator of which is the number of unpaid installments, and by rounding
the resulting number down to the next whole number.
6.5    Payments to Beneficiaries.
In the event of a Participant’s death prior to the complete distribution of the
Participant’s Account, the Participant’s Beneficiary shall receive payment of
the Participant’s Deferral Account and Phantom Stock Account (including any
subaccounts) in the form and medium that would have been applicable to the
Participant for such Account. Payment of such amounts, less any income tax
withholding required under applicable law, shall be made or commence, as the
case may be, within sixty (60) days after the Participant’s death. If no
installment election was made by the original Participant, the Participant’s
Beneficiary shall receive payment of the Participant’s Deferral Account or
Phantom Stock Account, as the case may be, in the form of a lump sum. In the
event of the Participant’s death after commencement of installment payments
under the 2005 Plan, but prior to receipt of his or her entire Account, the
Participant’s Beneficiary shall receive the remaining installment payments at
such times as such installments would have been paid to the Participant until
the entire Account is paid.
6.6    Limited Account Size; Lump Sum Payment.
In the event that the value of a Participant’s Account is not greater than the
applicable dollar limit under Section 402(g)(1)(B) of the Code as of the
Valuation Date immediately preceding the commencement of payment to the
Participant under the 2005 Plan pursuant to this Article VI, the Committee may
inform the Company and the Company, in its sole discretion, may choose to pay
the benefit in the form of a lump sum, notwithstanding any provision of the 2005
Plan or an election of a Participant under Section 6.4 of the 2005 Plan to the
contrary, provided that the payment results in a termination and liquidation of
the entirety of the Participant’s interest under the 2005 Plan, including all
agreements, methods, programs or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under Treas. Reg. §1.409A-1(c)(2) and
the requirements of Treas. Reg. §1.409A-3(j)(4)(v), or any successor regulation,
are also satisfied with respect to such payment.
ARTICLE VII
BENEFICIARY DESIGNATION
Each Participant shall have the right, at any time, to designate any person or
persons as his or her Beneficiary to whom payment may be made of any amounts
which may become payable in the event of his or her death prior to the complete
distribution to the Participant of his or her Account. Any Beneficiary
designation shall be made in writing in accordance with procedures established
by the Committee. A Participant’s most recent Beneficiary designation shall
supersede all prior Beneficiary designations. In the event a Participant does
not designate a Beneficiary under the 2005 Plan, any payments due under the 2005
Plan shall be made first to the Participant’s spouse; if no spouse, then in
equal amounts to the Participant’s living children; if no living children, then
to the Participant’s estate.
ARTICLE VIII
ADMINISTRATION
8.1    Committee.
The Committee shall have sole discretion to:  (i) designate non-employee
directors eligible to participate in the 2005 Plan; (ii) interpret the
provisions of the 2005 Plan; (iii) supervise the administration and operation of
the 2005 Plan; and (iv) adopt rules and procedures governing the 2005 Plan.
8.2    Delegation.
The Committee may delegate its administrative duties under the 2005 Plan to one
or more delegates, who may or may not be employees of the Company.
8.3    Binding Effect of Decisions.
Any decision or action of the Committee with respect to any question arising out
of or in connection with the eligibility, participation, administration,
interpretation and application of the 2005 Plan shall be final and binding upon
all persons having any interest in the 2005 Plan.
8.4    Indemnification of Committees.
The Company shall indemnify and hold harmless the members of the Committee and
the BIC and their duly appointed delegates under Section 8.2 of the 2005 Plan
against any and all claims, losses, damages, expenses or liabilities arising
from any action or failure to act with respect to the 2005 Plan, except in the
case of gross negligence or willful misconduct by any such member or agent of
the Committee or the BIC.
ARTICLE IX
AMENDMENT AND TERMINATION OF PLAN
9.1    Amendment.
The Company (or its delegate) may at any time, or from time to time, modify or
amend any or all of the provisions of the 2005 Plan. Where the action is to be
taken by the Company, it shall be accomplished by written action of the Board at
a meeting duly called at which a quorum is present and acting throughout. Where
the action is to be taken by a delegate of the Company, it shall be accomplished
pursuant to any procedures established in the instrument delegating the
authority. Regardless of whether the action is taken by the Company or its
delegate, no such modification or amendment shall have the effect of reducing
the value of any Participant’s Account under the 2005 Plan as it existed as of
the day before the effective date of such modification or amendment, without
such Participant’s prior written consent. Written notice of any modification or
amendment to the 2005 Plan shall be provided to each Participant whose rights
and privileges under the 2005 Plan are affected.
9.2    Termination.
The Company, in its sole discretion, may terminate this 2005 Plan at any time
and for any reason whatsoever by written action of the Board at a meeting duly
called at which a quorum is present and acting throughout; provided that such
termination shall not have the effect of reducing the value of any Participant’s
Account under the 2005 Plan as it existed on the day before the effective date
of the termination of the 2005 Plan without such Participant’s prior written
consent. Any termination of the 2005 Plan shall not affect the time and form of
payment of any Accounts; provided, however, that the Company reserves the right
to accelerate payment of Accounts in accordance with Treas. Reg.
§1.409A-3(j)(4)(ix), or any successor regulation. The Valuation Date for
purposes of determining the value of Participants’ Accounts upon termination of
the 2005 Plan shall be the date prior to the date of the termination of the
Plan.
ARTICLE X
MISCELLANEOUS
10.1    Funding.
The Company’s obligation to pay benefits under the 2005 Plan shall be merely an
unfunded and unsecured promise of the Company to pay money in the future. Except
as provided in Section 5.2, prior to the occurrence of a Change in Control, the
Company, in its sole discretion, may make contributions to an Irrevocable Trust
to assist the Company in satisfying all or any portion of its obligations under
the 2005 Plan. Regardless of whether the Company contributes to an Irrevocable
Trust, Participants, their Beneficiaries and their respective heirs, successors
and assigns, shall have no secured interest or right, title or claim in any
property or assets of the Company.
Notwithstanding the foregoing, upon the occurrence of a Change in Control, the
Company shall make a contribution to an Irrevocable Trust in an amount which,
when added to the then value of any amounts previously contributed to an
Irrevocable Trust to assist the Company in satisfying all or any portion of its
obligations under the 2005 Plan, shall be sufficient to bring the total value of
assets held in the Irrevocable Trust to an amount not less than the total value
of all Participants’ Accounts under the 2005 Plan as of the Valuation Date
immediately preceding the Change in Control; provided that any such funds
contributed to an Irrevocable Trust pursuant to this Section 10.1 shall remain
subject to the claims of the Company’s general creditors and provided, further,
that such contribution shall reflect any Conversion Event described in Section
4.3 of the 2005 Plan. Upon the occurrence of the Change in Control, any
adjustments required by Section 4.3 of the 2005 Plan shall be made, and the
Company shall provide to the trustee of the Irrevocable Trust all 2005 Plan
records and other information necessary for the trustee to make payments to
Participants under the 2005 Plan in accordance with the terms of the 2005 Plan.
10.2    Nonassignability.
No right or interest of a Participant or Beneficiary under the 2005 Plan may be
assigned, transferred or subjected to alienation, anticipation, sale, pledge,
encumbrance or other legal process or in any manner be liable for or subject to
the debts or liabilities of any such Participant or Beneficiary, or any other
person.
10.3    Legal Fees and Expenses.
If after a Change in Control (i) a Participant in good faith believes that the
Company has failed to comply with any of its obligations under this 2005 Plan or
(ii) the Company or any other person takes any action to declare this 2005 Plan
void or unenforceable, or institutes any litigation designed to deny, or to
recover from, a Participant the benefits intended to be provided to such
Participant hereunder, then the Company irrevocably authorizes such Participant
to retain counsel of his or her choice, at the expense of the Company as
hereafter provided, to represent such Participant in connection with the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, shareholder or other person
affiliated with the Company in any jurisdiction. The Company shall pay and be
solely responsible for the reasonable attorneys’ and related fees and expenses
incurred by such Participant in connection with the foregoing sentence from the
date of such Change in Control through the Participant’s death. All such
expenses shall be reimbursed to such Participant upon delivery of the relevant
expense statements to the Company duly certified by such Participant. The
expense reimbursements provided in this Section 10.3 shall be payable on a
monthly basis following submission of expense statements for the prior month.
Notwithstanding the foregoing sentence, to the extent reimbursed, all
reimbursement payments with respect to expenses incurred within a particular
year shall be made no later than the end of the Participant's taxable year
following the taxable year in which the expense was incurred. The amount of
reimbursable expenses incurred in one taxable year of the Participant shall not
affect the amount of reimbursable expenses in a different taxable year, and such
reimbursement shall not be subject to liquidation or exchange for another
benefit.
10.4    No Acceleration of Benefits.
Notwithstanding anything to the contrary herein, there shall be no acceleration
of the time or schedule of any payments under the 2005 Plan, except as may be
provided in regulations under Section 409A of the Code.
10.5    Captions.
The captions contained herein are for convenience only and shall not control or
affect the meaning or construction hereof.
10.6    Governing Law.
The provisions of the 2005 Plan shall be construed and interpreted according to
the laws of the Commonwealth of Pennsylvania.
10.7    Successors.
The provisions of the 2005 Plan shall bind and inure to the benefit of the
Company, its affiliates, and their respective successors and assigns. The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise, acquire
all or substantially all of the business and assets of the Company or a
participating affiliate and successors of any such corporation or other business
entity.
10.8    No Right to Continued Service.
Nothing contained herein shall be construed to confer upon any Participant the
right to continue to serve as a member of the Board or in any other capacity.
 



- 1 -    